Paige, Justice.
Section 308 of the Code is not confined to actions for the enforcement of legal remedies. It embraces *311equitable as well as legal actions, wherever the action is for the recovery of money, or of real or personal property, and a trial has been had, and the case is a difficult or extraordinary one, an extra allowance may be made to the successful party, whether the action be legal or equitable, or partly legal and partly equitable.
Under all the circumstances of this case, I shall make to the plaintiff an extra allowance of $73.